Case 6:20-cv-00287-RBD-LRH Document 55 Filed 07/29/20 Page 1 of 2 PageID 337




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

ANTHONY RICHARD IVEY, JR.; and
CHEVONDA IVEY,

       Plaintiffs,

v.                                                       Case No. 6:20-cv-287-Orl-37LRH

CITY OF WEST MELBOURNE;
WILLIAM HICKS; and JOSEPH
LAROSA,

      Defendants.
_____________________________________

                                         ORDER

       Defendants move to strike Counts VII and VIII of Plaintiffs’ Second Amended

Complaint (Doc. 42) as the claims were added without leave of Court. (Doc. 48

(“Motion”).) On referral, U.S. Magistrate Judge Leslie R. Hoffman recommends granting

the Motion. (Doc. 53 (“R&R”).)

       No party objected to the R&R, and the time for doing so has now passed. Absent

objection, the Court has examined the R&R only for clear error. See Wiand v. Wells Fargo

Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan 28, 2016); see

also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding no such error, the

Court adopts the R&R in its entirety.

       It is ORDERED AND ADJUDGED:

       1.     U.S. Magistrate Judge Leslie R. Hoffman’s Report and Recommendation

              (Doc. 53) is ADOPTED, CONFIRMED, and made a part of this Order.
Case 6:20-cv-00287-RBD-LRH Document 55 Filed 07/29/20 Page 2 of 2 PageID 338




      2.    Defendants City of West Melbourne, William Hicks, and Joseph LaRosa’s

            Amended Motion to Strike Counts VII and VIII of the Second Amended

            Complaint (Doc. 48) is GRANTED.

      3.    Counts VII and VIII of Plaintiffs’ Second Amended Complaint (Doc. 42, ¶¶

            43–49) are STRICKEN.

      DONE AND ORDERED in Chambers in Orlando, Florida, on July 29, 2020.




Copies to:
Counsel of Record
